DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 71 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,055,350. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 17 of U.S. Patent No. 11,055,350 contain every elements of claims 71 and 85 and as such anticipate claims 71 and 85 of the instant application.

A claim in the patent compared to a claim in the application 

Patent 11,055,350
Instant Application
Claim 1 recites A method of improving the efficiency of computational link analysis performed by a computer system, said computer system comprising one or more processors and computer-useable non-transitory storage media operationally coupled to the one or more processors, comprising:
Claim 71 recites A method of improving the efficiency of computational link analysis performed by a computer system, said computer system comprising one or more processors and computer-usable non-transitory storage media operationally coupled to the one or more processors, comprising:
storing a link-oriented data set in the computer-usable non-transitory storage media, wherein the link-oriented data set comprises collected observable data that has been organized into a plurality of typed nodes, each typed node having one or more node values comprising a node type and one or more node attributes, and a plurality of typed edges between the typed nodes in the link-oriented data set, said plurality of typed edges comprising a plurality of observable data edge-types; 
 storing a link-oriented data set in the computer-usable non-transitory storage media, wherein the link-oriented data set comprises collected observable data that has been organized into a plurality of typed nodes, each typed node having one or more node values comprising a node type and one or more node attributes, and a plurality of typed edges between the typed nodes in the link-oriented data set, said plurality of typed edges comprising a plurality of observable data edge-types;
defining two or more new edge-types that are not observable data edge-types, wherein defining a new edge-type comprises at least one of link derivation or link induction, wherein link derivation comprises defining the new edge-type in terms of one or more other edge-types, and defining the new edge-type in terms of one or more other edge-types comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge-type and specify one or more dataset operations comprising the one or more other edge-types, and wherein link induction comprises defining the new edge-type by reference to one or more node values, and defining the new edge-type by reference to one or more node values comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge-type and specify one or more functions operating on the one or more node values;
defining two or more new edge-types that are not observable data edge-types, wherein defining a new edge-type comprises at least one of link derivation or link induction, wherein link derivation comprises defining the new edge-type in terms of one or more other edge-types, and defining the new edge-type in terms of one or more other edge-types comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge- type and specify one or more dataset operations comprising the one or more other edge-types, and wherein link induction comprises defining the new edge-type by reference to one or more node values, and defining the new edge-type by reference to one or more node values comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge-type and specify one or more functions operating on the one or more node values;
using a computational process performed by the one or more processors executing software instructions stored in the computer-usable non-transitory storage media, adding a first synthesized edge having a new edge-type between a first typed node and a second typed node, wherein link derivation has been used to define the edge-type of the first synthesized edge, and a second synthesized edge having a new edge-type between a third node and a fourth node, wherein link induction has been used to define the edge-type of the second synthesized edge, wherein the synthesized edges reveal associations that are not expressed in the collected observable data;
using a computational process performed by the one or more processors executing software instructions stored in the computer-usable non-transitory storage media, adding a first synthesized edge having a new edge-type between a first pair of typed nodes; wherein link derivation has been used to define the edge-type of the first synthesized edge, and a second synthesized edge having a new edge-type between a second pair of typed nodes, wherein link induction has been used to define the edge-type of the second synthesized edge, wherein the synthesized edges reveal associations that are not expressed in the collected observable data ;
and storing the link-oriented data set with the synthesized edges in the computer-usable non-transitory storage media.
and storing the link-oriented data set with the synthesized edges in the computer-usable non- transitory storage media.
Claim 17 recites A computer system for improving the efficiency of computational link analysis, comprising:
Claim 85 recites A computer system for improving the efficiency of computational link analysis, comprising:
one or more processors; computer-usable non-transitory storage media coupled to the one or more processors;
One or more processors; Computer-usable non-transitory storage media coupled to the one or more processors;
collected observable data organized as a plurality of typed nodes and a plurality of typed edges between the typed nodes in a link-oriented data set stored in the computer-usable non-transitory storage media, said plurality of typed edges comprising a plurality of observable data edge-types;
collected observable data organized as a plurality of typed nodes and a plurality of typed edges between the typed nodes in a link-oriented data set stored in the computer-usable non-transitory storage media, said plurality of typed edges comprising a plurality of observable data edge-types;
and software instructions stored in the computer-usable non-transitory storage media which when executed by a processor cause the computer system to add a first synthesized edge between a first node and a second node and a second synthesized edge between a third node and a fourth node, the first node, second node, third node, and fourth node comprised in the plurality of typed nodes, wherein the edge-types of the first and second synthesized edges are not an observable data edge-type and have been defined by a process that comprises at least one of link derivation or link induction, wherein link derivation comprises defining the new edge-type in terms of two or more other edge types, and defining the new edge-type in terms of two or more other edge-types comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge-type and specify one or more dataset operations comprising the two or more other edge-types,
and software instructions stored in the computer-usable non-transitory storage media which when executed by a processor cause the computer system to add a first synthesized edge between a first pair of nodes and a second synthesized edge between a second pair of nodes, the nodes in the first and second pair of nodes comprised in the plurality of typed nodes, wherein the edge-types of the first and second synthesized edges are not an observable data edge-type and have been defined by a process that comprises at least one of link derivation or link induction, wherein link derivation comprises defining the new edge-type in terms of two or more other edge types, and defining the new edge-type in terms of two or more other edge-types comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge-type and specify one or more dataset operations comprising the two or more other edge-types,
and link induction comprises defining the new-edge type by reference to one or more node values, and defining the new edge-type by reference to one or more node values comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge-type and specify one or more functions operating on one or more node values, wherein link derivation has been used to define the edge-type of the first synthesized edge and link induction has been used to define the edge-type of the second synthesized edge, and wherein the synthesized edge reveals an association that is not expressed in the collected observable data.
and link induction comprises defining the new-edge type by reference to one or more node values, and defining the new edge-type by reference to one or more node values comprises storing, in the computer-usable non-transitory storage media, software instructions that comprise the new edge-type and specify one or more functions operating on one or more node values, wherein link derivation has been used to define the edge-type of the first synthesized edge and link induction has been used to define the edge-type of the second synthesized edge, and wherein the first and second synthesized edges reveal one or more associations that are not expressed in the collected observable data.

The differences between the referenced patent 11,055,350 (‘350) and instant application are bolded. As can be seen, these are obvious variations of the invention defined in the reference patent claims.  
Consequently, a nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The closest prior art Kasravi teaches Systems and techniques for facilitating link analysis may be implemented by creating a data structure that includes a flexible and optimal representation of data for use in performing link analysis. The data structure may be used for storing data relating to a knowledge domain, and the data may include generic nodes, node instances, generic links, and link instances. Each generic node may define properties of potential node instances. Each node instance may be based on a corresponding generic node and may represent an entity in the knowledge domain. Each generic link may define properties and/or functions of potential link instances. Each link instance may be based on a corresponding generic link and may represent a relationship between node instances. The data may be stored in tables in a database and may be analyzed by performing a link-by-link search to infer new knowledge about relationships among entities in the knowledge domain (Abstract).
	
Link analysis may be "visual" or "algorithmic." Visual link analysis presents an image of the entities and their connections to an analyst who may use the image to discover relationships or otherwise infer new information. Algorithmic link analysis involves a more sophisticated and deeper analysis of the linked entities, such as the distance between two nodes and/or whether two nodes are related through a third node. By at least partially automating the process, algorithmic link analysis process, the process may facilitate a more efficient evaluation of connections and relationships among entities (col. 1, lines 26-36).

An extraction utility may be employed to extract node and link data from a data source and store the node and link data in the one or more databases. The node instances and the link instances in the one or more databases may be analyzed to infer new knowledge. The link analysis may include searching through the knowledge domain. Each entity may be a person, enterprise, object, attribute, characteristic, or property (col. 2, line 63 – col. 3, line 3 and Fig. 1).

The link analysis module 335 may include predefined queries and other search tools that facilitate rapid searches through the domain knowledge by traversing node-to-node using the links. For example, the link analysis module 335 may support a search for nodes that fit selected criteria and that are located within a certain number of links of one another. The link analysis module 335 may also support a search through certain types of links (e.g., financial transactions) to identify entities that may be related. Accordingly, the link analysis module 335 generates new knowledge inferred from the data in the multi-table database 325 at the new inferred knowledge block 340 (col. 8, lines 47-59).

	The closest prior art Hassan teaches a system, method and computer program for automatically extracting and mining relations and related entities from unstructured text. A method in accordance with an embodiment of the invention includes: extracting relations and related entities from unstructured text data, representing the extracted information into a graph, and manipulating the resulting graph to gain more insight into the information it contains. The extraction of relations and related entities is performed first by automatically inducting pattern and second by applying these induced patterns to unstructured text data. For each relation and entity, several features are extracted in order to build a graph whose nodes are entities and edges are relations (Abstract and Figs. 8 and 9).

A Relation Classifier 205 classifies the resulting relations according to a set of predefined categories according to the semantic meaning of the relations. For example relations such as "Leader", "President" and "Chairman" are classified as "EXECUTIVE". This step is optional and does not affect the output of the system [0062].

The extracted entities and relations are represented in a graph. The Graph Expander 204 collects information from the unstructured text data and represents the information in a structure associated with each entity and relation. The graph is built in a way that facilitates the manipulation of the content. The graph is transmitted to the Graph Visualizer 102. This graph can be subject to a query 104 from the user specifying some criteria. In response to this query, the Graph Visualizer 102 generates a relatively simpler graph in output 105. This output graph 105 represents the entities and their relations according to the criteria specified in the query 104 [0063].

The system according to the preferred embodiment extracts from unstructured text, related entities and relations between these entities. Various taggers are applied to the text in order to attach different kinds of tags (e.g., a Named Entity tagger attaches to each word a tag representing its named entity category). The Relation and Related Entities Extractor 202 extracts the related entities along with a description of the relations between the entities. The Relation Classifier 203 classifies the extracted relation in a predefined set of relations [0064].

The closest prior art Groat teaches a method for identifying data relationships comprising the steps of providing source data, reducing the data into canonical data, so that the canonical data is capable of being used in an inferential web that shows a user connections between at least two entities. Preferably, the inferential web is displayed to the user and may be stored on data storage medium. The method for identifying data relationship may be implemented by a computer (Abstract).

Preferably, a referential or direct connection is between two entities that have a direct connection in the domain log. The direct connection requires the two entities to have one degree of separation in a transaction. For example, in a financial transactional domain person A sends person B money. This would create a one-way direct connection between the source, person A, and the destination, person B. The method of the present invention may display the connection of vertices using an arrow pointing from the source to the destination. In addition, the method of the present invention may store the referential webs on data storage medium such as a hard drive, optical storage disk, etc Alternatively, in an ISP e-mail domain person A may send person B an e-mail and person B replies. This would create a multi-directional connection between the originating source, person A, and the original destination, person B [0115].

In a preferred embodiment, the method of the present invention may generate the relationship vertices based on two or more entities being located in a particular area, known alias of entities, known relationships, etc. In addition, the relationship connections may be "is-a" or "has-as" links [0118].

The relationship vertices may represent inferential or indirect connections. A relationship connection may consist of at least two linked vertices from at least two nodes. The indirect connection requires the two entities to have at least more than one degree of separation. The separation may exist outside the same transaction. The inferential connection may be generated when person A sends money to person B, who calls person C. The method of the present invention would generate an inferential connection between person A and person C. Alternatively, a relationship connection may be a new connection formed between nodes without linking vertices. For example, if person A sends an e-mail to person B, and person B and person C are members of organization D, then person A and person C are connected by a relationship connection. The connection may be one direction or multi-directional [0120].

The closest prior art Gardner teaches a computer-implemented system and method for creating, editing, and utilizing one or more rules for multi-relational ontology creation and maintenance. The system may enable the creation and testing of various rules against a known "test-corpus." The system may then utilize these various rules to extract and curate assertions into one or more multi-relational ontologies (Abstract).

 FIG. 8. is exemplary illustration of an ontology 800 which may be used to demonstrate a reasoning-based inferencing process. For example, the invention may enable the creation of an inferred relationship between a concept 801, "olanzapine," and a concept 803, "anorexia nervosa." Note that ontology 800, as shown, does not contain a direct relationship between "olanzapine" and "anorexia nervosa." However, such a relationship may be inferred using the relationships existing in ontology 800 as shown. A first inference route may include the following path of assertions: concept 801, "olanzapine," modulates "5-HT receptor 2A," (a concept 805) which is-coded-by the "HTR2A" gene, (a concept 807) which is-genetically-associated-with concept 803, "anorexia nervosa." A second inference route may include: concept 801, "olanzapine," has the side-effect of "weight gain," (a concept 809) which is-a-type-of "weight change," (a concept 811) which has a sub-class "weight loss," (a concept 813) which is a symptom of concept 803, "anorexia nervosa." As can be seen in the knowledge network of ontology 800, there are numerous other routes one could use to support an inferred relationship between concept 801, "olanzapine," and concept 803, "anorexia nervosa." From the accumulated inferences, the user may postulate that olanzapine may be an effective treatment for anorexia nervosa ([0165 and 0166]).

In one embodiment, curation may include inferencing. An inference is a new logical proposition based on other assertions. Inferencing may include the automated or manual creation of new assertions using previously known data [0045].

In one embodiment, curation may also include identification of new relationship types, identification of new concept types, and identification of new descendents (instances or parts) of concept types. Assuming a curator or administrative curator is authorized, the curator or administrative curator may edit the upper ontology according to the above identifications using the editor module described below. Editing of the upper ontology may take place during curation of one or more assertions, or at another time [0170].

The combination of the above references does not teach the all limitations as claimed. As such, no prior art rejection is provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164